

114 HR 5548 IH: To authorize the Secretary of Veterans Affairs to sell Pershing Hall.
U.S. House of Representatives
2016-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5548IN THE HOUSE OF REPRESENTATIVESJune 21, 2016Mr. Coffman (for himself, Mr. Perlmutter, and Ms. Kuster) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo authorize the Secretary of Veterans Affairs to sell Pershing Hall.
	
 1.Authorization of sale of Pershing HallSection 403 of the Veterans’ Benefits Programs Improvement Act of 1991 (Public Law 102–86; 38 U.S.C. 2400 note) is amended by adding at the end the following new subsection:
			
				(f)Authorization of sale
 (1)The Secretary may sell for fair market value Pershing Hall and transfer and convey to the purchaser all right, title, and interest of the United States in or to such property. The Secretary shall determine fair market value based on an independent assessment conducted by another department or agency of the Federal Government or a nongovernmental entity. The Secretary may only accept money as consideration for such sale.
 (2)If the Secretary sells Pershing Hall pursuant to paragraph (1), the Secretary shall return to the entity from which the United States acquired Pershing Hall pursuant to the Act of June 28, 1935 (Chapter 323; 49 Stat. 426), any personal property (including memorabilia regarding General Pershing and the American Expeditionary Forces in France during World War I) in the possession of the Department of Veterans Affairs as of the date of the enactment of this subsection that was located in Pershing Hall (or otherwise associated with Pershing Hall) on the date of such acquisition.
 (3)The funds received by the Secretary pursuant to the sale of Pershing Hall under paragraph (1) shall be deposited in the Construction, Major Projects account of the Department and be made available, subject to appropriation and without fiscal year limitation, for the purposes of such account.
					(4)
 (A)Effective on the day after the date of the sale of Pershing Hall authorized under paragraph (1), the authority of the Secretary to carry out subsections (a), (b), (c), and (e) shall terminate except for purposes of carrying out paragraph (2) of this subsection.
 (B)Effective on the date that is one year after the date of the sale of Pershing Hall authorized under paragraph (1), the Pershing Hall Revolving Fund shall be abolished and the corpus of the fund, including accrued interest, shall be deposited in the Construction, Major Projects account of the Department and be made available, without fiscal year limitation, for the purposes of such account..
		